DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Claim Status
Claims 1 and 3-5, 14-16, 18 and 20-23 are currently pending. Claim 14 has been amended. Claim 17 is now cancelled; claims 2 and 19 were previously cancelled. Claims 6-13 were previously withdrawn. New claims 21-23 were added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by NAKAYAMA et al (US 2015/0069554 A1-prior art of record, hereafter Nakayama).

a bottom electrode structure (32; ¶ [0117]) having an uppermost portion (uppermost horizontal plane) of a first dimension (1st left-to-right width);
a MTJ pillar (33; ¶ [0065] and [0117]) having a bottommost portion (lower plane) forming an interface (contact point) with the uppermost portion (uppermost plane) of the bottom electrode structure (32), wherein the bottommost portion (lowermost horizontal plane) of the MTJ pillar (33) has a second dimension (2nd left-to-right width) that is less than (does not laterally extend beyond) the first dimension (1st left-to-right width);
oxidized metal particles (41B; ¶ [0120] and [0131]) located on an outermost sidewall (left/right outer vertical planes) of the MTJ pillar (33), wherein an amount of the oxidized metal particles (Ta 41A compared to Ta2O5 41B; ¶ [0020]; [0022]; [0120]; [0131]; [0143] and [0149]) located on the outermost sidewalls of the MTJ pillar (33) defines a reduction amount (lesser value) of a breakdown voltage of the MTJ pillar (33) from a first breakdown voltage (of ~7 MV/cm for MgO; ¶ [0143] and [0149]) to a second breakdown voltage (of ~4 MV/cm for Ta2O5; ¶ [0143] and [0149]), the first breakdown voltage (of MgO) being an initial breakdown voltage (~7 MV/cm) of the MTJ pillar (33) without the oxidized metal particles (41B) located on the outermost sidewalls of the MTJ pillar (33), and the second breakdown voltage (of Ta2O5) being a final breakdown voltage (~4 MV/cm) of the MTJ pillar (33) with the oxidized metal particles (41B) located on the outermost sidewalls of the MTJ pillar; and
a top electrode structure (34; ¶ [0117]) located on the MTJ pillar (33).
For the record, Nakayama discloses etching a laminate of MTJ layers and a bottom electrode such that sidewall film (41A) comprised of metal particles is formed as a conductive shunt (short circuit) of the resulting MTJ pillar (33). Subsequently, the metal particles of sidewall film (41A) are oxidized to become the insulating sidewall film (41B), wherein the breakdown voltage of the final structure is reduced compared to the breakdown voltage (of MgO) of the MTJ pillar (33) without the oxidized metal particles (41B) located on the outermost sidewalls, which is disclosed by the applicant’s specification.

Re claim 3, Nakayama discloses the memory element of claim 1, wherein the amount of oxidized metal particles (41A) is based on a difference (as defined by hard mask not shown; ¶ [0130]-[0131]) between the first dimension (1st width) and the second dimension (2nd width).

Re claim 4, Nakayama discloses the memory element of claim 1, wherein the bottom electrode structure (32) is located on a surface (upper plane) of an electrically conductive structure (25; ¶ [0043]-[0044]), and the electrically conductive structure (25) is embedded in an interconnect dielectric material layer (24; ¶ [0042] and [0044]).

Re claim 5, Nakayama discloses the memory element of claim 1, wherein the bottom electrode structure (32), the MTJ pillar (33), and the top electrode structure (34) are components of a one-time programmable (OTP) memory element (since a recitation with respect to the manner in which a claimed apparatus is intended to be employed does .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2014/0264463 A1-prior art of record, hereafter Chou) in view of NAKAYAMA et al (US 2015/0069554 A1-prior art of record, hereafter Nakayama) and Satoh et al (US 2013/0341801 A1).
Re claim 14, Chou discloses in FIG. 1 a memory device comprising:
a first memory element (MRAM 24; ¶ [0017]) including:
a first bottom electrode structure (34A; ¶ [0018]) having an uppermost portion (uppermost horizontal plane) of a first dimension (1st left-to-right width);
a first MTJ pillar (MTJ stack 36A; ¶ [0019]) having a bottommost portion (lowermost horizontal plane) forming an interface (contact point) with the uppermost portion (uppermost plane) of the first bottom electrode structure (34A), wherein the bottommost portion (lowermost plane) of the first MTJ pillar (36A) has a second dimension (2nd left-to-right width) that is less than (does not laterally extend beyond; ¶ [0023]) the first dimension (1st left-to-right width); and
a top electrode structure (44A; ¶ [0024]) located on the first MTJ pillar (36A);
a second memory element (capacitor 26; ¶ [0017]) including:
a second bottom electrode structure (conductive feature 34B; ¶ [0027]) having an uppermost portion (uppermost horizontal plane) of a third dimension (3rd left-to-right width);
a second MTJ pillar (MJT stack 36B; ¶ [0025]) having a bottommost portion (lowermost horizontal plane) of a fourth dimension (4th left-to-right width) that is equal (same; ¶ [0030]) to the third dimension (3rd left-to-right width).

A.	Chou fails to disclose oxidized metal particles located on an outermost sidewall of the first MTJ pillar (36A), wherein an amount of the oxidized metal particles located on the outermost sidewalls of the MTJ pillar defines a reduction amount of a breakdown voltage of the MTJ pillar from a first breakdown voltage to a second breakdown voltage, the first breakdown voltage being an initial breakdown voltage of the first memory element without the oxidized metal particles located on the outermost sidewalls of the MTJ pillar, and the second breakdown voltage being a final breakdown voltage of the first memory element with the oxidized metal particles located on the outermost sidewalls of the MTJ pillar; wherein the oxidized metal particles are absent from an outermost sidewall of the top electrode structure (44A); and the second MTJ pillar having a bottommost portion of a fourth dimension that is greater than the third dimension, wherein the oxidized metal particles are absent on sidewalls of the second MTJ pillar, and a breakdown voltage of the second memory element including the second MTJ pillar is greater than the final breakdown voltage of the first memory element including the first MTJ pillar.

However,
Nakayama discloses in FIG. 14 (with references to FIGS. 3, 5, 20 and 22) a memory device comprising:
oxidized metal particles (41B; ¶ [0120] and [0131]) located on an outermost sidewall (left/right outer vertical planes) of an MTJ pillar (33), wherein an amount of the oxidized metal particles (Ta 41A compared to Ta2O5 41B; ¶ [0020]; [0022]; [0120]; [0131]; [0143] and [0149]) located on the outermost sidewalls of the MTJ pillar (33) 2O5; ¶ [0143] and [0149]), the first breakdown voltage (of MgO) being an initial breakdown voltage (~7 MV/cm) of the MTJ pillar (33) without the oxidized metal particles (41B) located on the outermost sidewalls of the MTJ pillar (33), and the second breakdown voltage (of Ta2O5) being a final breakdown voltage (~4 MV/cm) of the MTJ pillar (33) with the oxidized metal particles (41B) located on the outermost sidewalls of the MTJ pillar; and a top electrode structure (34; ¶ [0117]) located on the MTJ pillar (33), wherein the oxidized metal particles (41B) are absent from an outermost sidewall (left/right outer vertical planes) of the top electrode structure (34).
For the record, Nakayama discloses etching a laminate of MTJ layers and a bottom electrode such that sidewall film (41A) comprised of metal particles is formed as a conductive shunt (short circuit) of the resulting MTJ pillar (33). Subsequently, the metal particles of sidewall film (41A) are oxidized to become the insulating sidewall film (41B), wherein the breakdown voltage of the final structure is reduced compared to the breakdown voltage (of MgO) of the MTJ pillar (33) without the oxidized metal particles (41B) located on the outermost sidewalls, which is disclosed by the applicant’s specification.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chou to include oxidized metal particles located on an outermost sidewall of the first MTJ pillar, wherein 

B.	Chou and Nakayama fails to the second MTJ pillar having a bottommost portion of a fourth dimension that is greater than the third dimension, wherein the oxidized metal particles are absent on sidewalls of the second MTJ pillar, and a breakdown voltage of the second memory element including the second MTJ pillar is greater than the final breakdown voltage of the first memory element including the first MTJ pillar.

However,
Satoh discloses in FIG. 8 (with references to FIGS. 1B and 4) a memory device comprising: an MTJ pillar (19; ¶ [0026]) having a bottommost portion (lowest plane at 13’) 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chou and Nakayama to include the second MTJ pillar having a bottommost portion of a fourth dimension that is greater than the third dimension, wherein the oxidized metal particles are absent on sidewalls of the second MTJ pillar due to etch selectivity between the MTJ and a bottom electrode, as disclosed by Satoh (¶ [0028]), resulting in final structure where a breakdown voltage of the second memory element including the second MTJ pillar is greater than the final breakdown voltage of the first memory element including the first MTJ pillar.
Again, for the record, Nakayama discloses etching a laminate of MTJ layers and a bottom electrode such that sidewall film (41A) comprised of metal particles is formed as a conductive shunt (short circuit) of the resulting MTJ pillar (33). Subsequently, the metal particles of sidewall film (41A) are oxidized to become the insulating sidewall film (41B), wherein the breakdown voltage of the final structure is reduced compared to the breakdown voltage (of MgO) of the MTJ pillar (33) without the oxidized metal particles (41B) located on the outermost sidewalls, which is disclosed by the applicant’s specification.




Re claim 17, Chou and Nakayama discloses the memory device of claim 14, wherein a breakdown voltage (of ~7 MV/cm for MgO; Nakayama: ¶ [0143] and [0149]) of the second memory element (26 of Chou) is greater than the final breakdown voltage (of ~4 MV/cm for Ta2O5 41B; Nakayama: ¶ [0143] and [0149]) of the first memory element (24 of Chou) as part of the customized memory devices discussed for claim 14.

Re claim 18, Chou discloses the memory device of claim 14, wherein a size (width) of the second MTJ pillar (36B) of the second memory element (26) is larger (wider) than a size (width) of the first MTJ pillar (34A) of the first memory element (24).

Re claim 20, Chou discloses the memory device of claim 14, but fails to disclose
wherein the amount of oxidized metal particles is based on a difference between the first dimension and the second dimension.


Re claim 21, Chou and Nakayama disclose the memory device of claim 14, wherein: the first memory element is a one-time programmable (OTP) memory element that experiences an irreversible electrical short in response to an application of a bias voltage that is equal to or greater than the breakdown voltage of the first memory element; and the second memory element is a multi-time programmable (MTP) memory element (since a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114 II.).

Re claim 22, Chou and Nakayama disclose the memory device of claim 14, wherein a portion (left/right ends) of the uppermost portion (uppermost horizontal plane) of the first bottom electrode structure (32A) is physically exposed (uncovered) due to a difference between the first dimension (1st left-to-right width of 34A) and the second dimension (2nd left-to-right width of 36A) as part of the memory structures discussed for claim 14.

However, Nakayama renders these limitations obvious in FIG. 5 where first bottom electrode structure (32) has an uneven uppermost surface (¶ [0096]) compared to the uppermost surface (¶ [0111]-[0112]) of the first bottom electrode structure (32) in FIG. 14.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the structure of Chou and Nakayama and Satoh to comprise the exposed portion of the uppermost portion of the first bottom electrode structure to have an uneven uppermost surface based on the degree of processing required to form the first bottom electrode structure (Nakayama; ¶ [0112]) when forming the memory structures discussed for claim 14.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama.
Re claim 23, Nakayama disclose the memory element of claim 1, wherein a portion (left/right ends) of the uppermost portion (uppermost horizontal plane) of the first bottom electrode structure (32) is physically exposed (uncovered) due to a difference between the first dimension (1st left-to-right width of 32) and the second dimension (2nd left-to-right width of 33) as part of the memory element discussed for claim 1.
But, fails to disclose and the exposed portion (left/right ends) of the uppermost portion (uppermost horizontal plane) of the first bottom electrode structure (32) has an uneven uppermost surface in the embodiment of FIG. 14.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the structure of Chou and Nakayama and Satoh to comprise the exposed portion of the uppermost portion of the first bottom electrode structure to have an uneven uppermost surface based on the degree of processing required to form the first bottom electrode structure (Nakayama; ¶ [0112]) when forming the memory element discussed for claim 1.

Response to Arguments
A.	Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive for the following reason(s):
For claim 1, the applicant argues, firstly, that layer (41) is not part of MTJ pillar (33); and therefore, Nakayama does not disclose or suggest "a MTJ pillar having a bottommost portion forming an interface with the uppermost portion of the bottom electrode structure” in the embodiment of FIG. 14
However, the examiner, respectfully, disagrees since FIG. 5 of Nakayama discloses where layer (41; ¶ [0065] and [0131]) is, indeed, part of MTJ pillar (33; ¶ [0065] and [0131]).
Further, the applicant argues for claim 1 that Nakayama does not disclose or suggest "a reduction amount of a breakdown voltage of the MTJ pillar from a first breakdown voltage to a second breakdown voltage, the first breakdown voltage being an 

However, again, the examiner, respectfully, disagrees since the oxidized particles (41B) of Nakayama are produced by etching the layers of the MTJ pillar (33) and bottom electrode structure (33) such that conductive material(s) are redeposited on sidewalls of the patterned MTJ pillar (33), causing short-circuits which render the device inoperable. This is consistent with the applicant’s disclosure.
Nakayama further discloses oxidized metal particles (Ta 41A compared to Ta2O5 41B; ¶ [0020]; [0022]; [0120]; [0131]; [0143] and [0149]) located on the outermost sidewalls of the MTJ pillar (33) defines a reduction amount (lesser value) of a breakdown voltage of the MTJ pillar (33) from a first breakdown voltage (of ~7 MV/cm for MgO; ¶ [0143] and [0149]) to a second breakdown voltage (of ~4 MV/cm for Ta2O5; ¶ [0143] and [0149]), the first breakdown voltage (of MgO) being an initial breakdown voltage (~7 MV/cm) of the MTJ pillar (33) without the oxidized metal particles (41B) located on the outermost sidewalls of the MTJ pillar (33), and the second breakdown voltage (of Ta2O5) being a final breakdown voltage (~4 MV/cm) of the MTJ pillar (33) with the oxidized metal particles (41B) located on the outermost sidewalls of the MTJ pillar as discussed above for claim 1. This, too, is consistent with the applicant’s disclosure.


  
B.	Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892